DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 8, 9, 11, 12, 14, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2016/0011450 A1, Published January 14, 2016).
As to claim 1, Sun discloses a display device, comprising 
a display panel, including a plurality of pixel units (Li at Fig. 2); and 
a first optical film sheet provided on the display panel (Li at Figs. 1, 4, polarizing filter 1026, 4026 and FPR film array 1028, 4028 is regarded as a first optical film sheet); 
wherein at least one of the pixel units includes a sub-pixel unit of a first color, and the sub-pixel unit of the first color includes a display sub-pixel unit of the first color and a disturbing sub-pixel unit of the first color (Li at Figs. 2, 5, sub-pixel R, G, or B is analogous to a sub-pixel unit of a first color, and sub-pixel R’, G’, B’ is analogous to a disturbing pixel unit of the first color);

the first sub-optical-film unit and the second sub-optical-film unit being arranged to allow polarization states of lights emitted from the first sub-optical-film unit and the second sub-optical-film unit to differ from each other (Li at ¶ [0035] discloses “The FPR film array 4028 comprises first FPR films and a second FPR film, wherein the first FPR films 602 are in correspondence to the first type of sub-pixel units so as to convert the emitting light of the original image from the color filter substrate 402 into a polarized light in a first direction; and the second FPR film 604 is in correspondence to the second type of sub-pixel units so as to convert the emitting light of the interference image from the color filter substrate 402 into a polarized light in a second direction different from the first direction.”).
As to claim 4, Li discloses the display device according to claim 1, wherein the first sub-optical-film unit is configured to allow a transmitted light to be a first polarized light, and the second sub- optical-film unit is configured to allow a transmitted light to be a second polarized light, polarization directions of the first polarized light and the second polarized light being different (Li at ¶ [0035]).
As to claim 7, Li discloses the display device according to claim 1 wherein the display sub-pixel unit of the first color and the disturbing sub-pixel unit of the first color 
As to claim 8, Li discloses the display device according to claim 1 further comprising a driving circuit connected with the sub-pixel units, wherein the driving circuit is configured to control a display grayscale of the display sub-pixel unit of the first color and a display grayscale of the disturbing sub-pixel unit of the first color (Li at Figs. 2, 5, 7).
As to claim 9, Li discloses the display device according to claim 8, wherein the driving circuit is configured to allow the display grayscale of the display sub-pixel unit of the first color and the display grayscale of the disturbing sub-pixel unit of the first color to be complementary with each other (Li at Figs. 2, 5; ¶ [0036]).
As to claim 11, Li discloses the display device according to claim 1 wherein at least one of the pixel units further includes at least one sub-pixel unit of other color in addition to the sub-pixel unit of the first color (Li at Figs. 2, 5).
As to claim 12, Li discloses the display device according to claim 11, wherein at least one of the sub- pixel units of other colors includes a display sub-pixel unit and a disturbing sub-pixel unit corresponding to its color (Li at Figs. 2, 5); and 
the first optical film sheet includes sub-optical-film units disposed corresponding to the display sub-pixel unit and the disturbing sub-pixel unit, respectively, so that polarization state of light passing through the display sub-pixel unit and the first optical film sheet and polarization state of light passing through the disturbing sub-pixel unit and the first optical film sheet differ from each other (Li at Figs. 3, 6).
As to claim 14, Li discloses a driving method of the display device according to claim 1 (See rejection of claim 1 above), comprising:
driving the display sub-pixel unit of the first color in the display panel so as to be used for forming a displayed image of the first color (Li at Figs. 2, 5); and 
driving the disturbing sub-pixel unit of the first color in the display panel so as to be used for forming a disturbing image of the first color (Li at Figs. 2, 5).
As to claim 15, Li discloses the driving method according to claim 14, wherein the displayed image and the disturbing image are complementary images (Li at Figs. 2, 5; ¶ [0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2016/0011450 A1, Published January 14, 2016) in view of Huang (US 2014/0292839 A1, Published October 2, 2014).
As to claim 2, Li discloses the display device according to claim 1.
Li does not expressly disclose that the first sub-optical-film unit is configured to allow a transmitted light to be a non-polarized light, and the second sub-optical-film unit is configured to allow a transmitted light to be a polarized light.

Li discloses a base display device upon which the claimed invention is an improvement.  Huang discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Huang to that of Li for the predictable result of a display device having improved transmittance (Huang at ¶ [0007]).
As to claim 3, the combination of Li and Huang discloses the display device according to claim 2, wherein the second sub-optical-film unit is configured to allow a transmitted light to be a linearly polarized light (Huang at ¶ [0027] discloses “In other words, a natural light passing through the non-polarized pattern is still a natural light, and a linearly polarized light passing through the non-polarized pattern is still a linearly polarized light.”).
Li discloses a base display device upon which the claimed invention is an improvement.  Huang discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Huang to that of Li for the predictable result of a display device having improved transmittance (Huang at ¶ [0007]).
As to claim 18, the combination of Li and Huang discloses the display device according to claim 3, wherein the display sub-pixel unit of the first color and the disturbing sub-pixel unit of the first color are adjacent to each other in a longitudinal direction or a lateral direction of the display panel (Li at Figs. 2, 5).
As to claim 19, the combination of Li and Huang discloses the display device according to claim 18, further comprising a driving circuit connected with the sub-pixel units, wherein the driving circuit is configured to control a display grayscale of the display sub-pixel unit of the first color and a display grayscale of the disturbing sub-pixel unit of the first color (Li at Figs. 2, 5, 7).
Claims 5, 6, 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2016/0011450 A1, Published January 14, 2016).
As to claim 5, Li discloses the display device according to claim 4, wherein the first polarized light and the second polarized light are both linearly polarized lights, or the first polarized light and the second polarized light are both circularly polarized lights (Li at ¶ [0035], “so as to convert the emitting light of the interference image from the color filter substrate 402 into a polarized light in a second direction different from the first direction” implicates that the polarization is the same, i.e. either both are linear or both are circular but not that one is linear and the other is circular).
As to claim 6, Li discloses the display device according to claim 5, wherein, in case that the first polarized light and second polarized light are both linearly polarized lights, polarization direction of the first polarized light and polarization direction of the second polarized light are substantially perpendicular to each other, or in case that the first polarized light and second polarized light are circularly polarized lights, polarization 
As to claim 10, Li discloses the display device according to claim 8, wherein the display grayscale of the disturbing sub-pixel unit of the first color has a first fixed value; or difference between the display grayscale of the sub-pixel unit of the first color and the display grayscale of the disturbing sub-pixel unit of the first color has a second fixed value (Li at Figs. 2, 5, 7).
As to claim 20, Li discloses the display device according to claim 19, wherein the display grayscale of the disturbing sub-pixel unit of the first color has a first fixed value; or difference between the display grayscale of the display sub-pixel unit of the first color and the display grayscale of the disturbing sub-pixel unit of the first color has a second fixed value (Li at Figs. 2, 5, 7).
Claims 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2016/0011450 A1, Published January 14, 2016) in view of Cho (US 2016/0275884 A1, Published September 22, 2016).
As to claim 13, Li discloses a display system, comprising: the display device according to claim 1 (See rejection of claim 1 above).
Li does not disclose a pair of glasses; wherein the pair of glasses is configured to allow transmission of light emitted by the display sub-pixel unit of the first color of the 
However, Cho does disclose a pair of glasses (Cho at Figs. 19-20); 
wherein the pair of glasses is configured to allow transmission of light emitted by the display sub-pixel unit of the first color of the display panel, and to block light emitted by the disturbing sub-pixel unit of the first color of the display panel (Cho at Figs. 19-20; ¶ [0139], [0143]).
Li discloses a base display device upon which the claimed invention is an improvement.  Cho discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Cho to that of Li for the predictable result of allowing a plurality of users to view stereoscopic images (Cho at ¶ [0206]).
As to claim 16, the combination of Li and Ho discloses a display method of the display system according to claim 13 (See rejection of claim 13 above), comprising: 
controlling the display sub-pixel unit of the first color in the display panel so as to form a displayed image of the first color (Li at Figs. 2, 5); 
controlling the disturbing sub-pixel unit of the first color in the display panel so as to form a disturbing image of the first color (Li at Figs. 2, 5); and 
blocking the disturbing image of the first color and allowing the displayed image of the first color to be transmitted by the pair of glasses (Cho at Figs. 20-21). 
Li discloses a base display device upon which the claimed invention is an improvement.  Cho discloses a comparable display device which has been improved in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
05/07/2021